PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,118,745
Issue Date:   Sep 14, 2021
Application No. 17/211,867
Filing or 371(c) Date: 25 Mar 2021
Attorney Docket No.  TXUN-US-IP-21038 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the renewed submission filed March 15, 2022, under 37 CFR 1.29(k).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.29 is hereby ACCEPTED.

This application/patent has been accorded small entity status.  Accordingly, all future fees paid in this application/patent should be paid at the small entity rate.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET